IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Lawrence Brandon,                             :
                            Appellant         :
                                              :
              v.                              :   No. 1855 C.D. 2014
                                              :   No. 1889 C.D. 2014
Tax Claim Bureau,                             :   Submitted: November 6, 2015
Joan Ranch, Director                          :


BEFORE: HONORABLE BONNIE BRIGANCE LEADBETTER, Judge1
        HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE BROBSON                              FILED: February 10, 2016

              Lawrence Brandon (Brandon), acting pro se, appeals from an order of
the Court of Common Pleas of Cambria County (trial court), dismissing Brandon’s
petition opposing the proposed private tax sale of two properties located at 420 and
426 Ash Street, Johnstown, Cambria County, Pennsylvania (the Properties).
              The Properties were listed for upset sale in September 2010. Brandon
opposed the upset sale of the Properties.           The trial court issued two orders,
removing the Properties from the September 2010 upset sale and directing that the
sale of 420 Ash Street be delayed for one year. On April 16, 2014, the Tax Claim
Bureau of Cambria County (Bureau) sent Brandon notice of a proposed private tax
sale of the Properties under Section 613 of the Real Estate Tax Sale Law

       1
        This case was assigned to the opinion writer on or before January 31, 2016, when Judge
Leadbetter assumed the status of senior judge.
(RETSL).2 The sale was scheduled for June 20, 2014. Brandon filed a petition
opposing the proposed sale of the Properties and alleging various defects in the
notice.3
                 The trial court held a hearing regarding the Properties on
June 30, 2014. Brandon, appearing pro se, testified that although the trial court
had issued stays for the Properties in 2010, he was unaware of the stays and the
payment plan until he talked with his former attorney. (Hr’g Tr. at 4.) Brandon’s
former attorney informed him that one of the conditions of the stays was a payment
plan of $156 per month (2010 payment plan). (Id.) Brandon testified that he was
in compliance with the 2010 payment plan because he paid the Bureau $3,500 on
May 1, 2013, which he reasoned covered 22 months of the 2010 payment plan.
(Hr’g Tr. at 6-8.) Brandon testified that he did not have a copy of any court order
or agreement regarding the 2010 payment plan, but that he believed the Bureau
possessed a copy. (Hr’g Tr. at 9.) Brandon further testified that the Bureau never
sent him a notice of default or posted the property. (Hr’g Tr. at 17.)
                 Joanne Ranck, Director of the Bureau, testified that the Bureau had no
record of any agreement for the 2010 payment plan. (Hr’g Tr. at 18, 21.) She
testified that the property4 had been exposed to upset sale in 2011, but did not sell,
and that the Bureau had received a bid to buy the property at a private tax sale.
(Hr’g Tr. at 19.) Ms. Ranck testified that the Bureau received no further payments

       2
           Act of July 7, 1947, P.L. 1368, as amended, 72 P.S. § 5860.613.
       3
         Brandon apparently filed only one petition for both Properties, but listed both docket
numbers, Nos. 2010-3810 & 2010-3811, on the petition. Although the trial court never officially
consolidated the cases, all the paperwork is identical and bears both docket numbers.
       4
           It is unclear from the transcript which property is being discussed.



                                                   2
from Brandon after May 1, 2013. (Hr’g Tr. at 22.) She further testified that
although the house was posted in 2011, she was not required to post the house
prior to the proposed June 20, 2014 sale or to send Brandon a default notice. (Hr’g
Tr. at 22-23.)
             At the hearing, the Bureau offered a two-year payment plan under
which Brandon would pay $2,000 down and $925 per month to clear up the
delinquent taxes on the Properties. (Hr’g Tr. at 25.) Brandon rejected that plan,
stating that he could not afford it. (Hr’g Tr. at 25-26.) The trial court asked for a
counter offer, which Brandon did not make, stating only that he wanted the 2010
plan reinstated. (Hr’g Tr. at 26-27.)
             The trial court issued an order on July 14, 2014, dismissing Brandon’s
petition opposing the proposed sale as meritless. The trial court also, however,
found it appropriate to offer Brandon one final opportunity to pay the delinquent
taxes and avoid tax sale of the Properties. The trial court entered the following
order:
             1. All tax sales scheduled regarding the subject
                properties are cancelled. No future tax sales shall be
                held regarding the subject properties if [Brandon]
                complies with Paragraph 2 of this Order.
             2. [Brandon] shall pay the outstanding tax claims for the
                tax parcels due to the [Bureau] plus interest, penalties
                and fees accruing thereafter by way of an $800
                payment to be made on or before August 1, 2014 and
                thereafter in monthly installments of $300 per month
                beginning on September 1, 2014, and on the first day
                of each month thereafter until said claims, accrued
                interest, penalties and fees are paid in full.
             3. If [Brandon] fails to make any payment due
                hereunder, the [Bureau] may sell the properties in
                accordance with [the RETSL].
             4. The subject Petition is hereby DISMISSED.

                                         3
(Trial Court Order, dated July 14, 2014.)
                On appeal5 to this Court,6 Brandon argues that the sale of the
Properties should be void because the Bureau did not comply with the notice
procedures mandated in Section 602 of the RETSL7 and, in essence, that the trial
court abused its discretion by imposing the payment plan contained in Paragraph
two of the order.8,9
                Generally speaking, Brandon is correct in his assertion that all notice
provisions in Section 602 of the RETSL must be complied with in order for a tax
sale to be valid. See, e.g., Somerset Cnty. Tax Sale of Real Estate Assessed in the
Name of Tub Mill Farms, Inc., 14 A.3d 180, 183 (Pa. Cmwlth. 2010) (“It is
well-established in Pennsylvania that strict compliance with the three notice
provisions of Section 602 of the RETSL is required for a tax sale to be valid.”),
appeal denied, 26 A.3d 484 (Pa. 2011).                 Here, however, no tax sale of the
Properties has taken place. Brandon asked the trial court to remove the Properties
from tax sale and, even though the trial court found his petition meritless, it
nonetheless did what Brandon requested. Not only did the trial court cancel any
scheduled tax sale of the properties, it also prohibited the Bureau from attempting


       5
           Brandon filed two appeals which this Court consolidated by order dated August 3, 2015.
       6
          Our scope of review in tax sale cases is limited to a determination of whether the trial
court abused its discretion, rendered a decision which lacked supporting evidence, or clearly
erred as a matter of law. In re Serfass, 651 A.2d 677, 678 n.6 (Pa. Cmwlth. 1994).
       7
           Act of July 7, 1947, P.L. 1368, as amended, 72 P.S. § 5860.602.
       8
          To the extent that Brandon may have attempted to articulate an additional argument in
his brief, the Court is unable to discern the gist of the argument.
       9
         By order dated October 29, 2015, this Court precluded appellees from filing briefs in
this matter.



                                                 4
to sell the Properties so long as Brandon made the specified payments. Thus, there
is no sale this Court could void.10 Brandon has, therefore, already received the
only remedy he would be entitled to if, as Brandon alleges, the Bureau failed to
comply with the notice requirements.
              To the extent Brandon argues that the trial court abused its discretion
by imposing a new payment plan, we disagree. “[A] court abuses its discretion
when it misapplies the law, exercises its judgment in a manifestly unreasonable
manner, or reaches a conclusion as a result of partiality, prejudice, bias or ill will.”
In re Private Tax Sale of Premises 214 Plushmill Rd., Nether Providence Twp.,
Delaware Cnty., 533 A.2d 1117, 1119 (Pa. Cmwlth. 1987). Here, the trial court
exercised its discretion to remove the Properties from tax sale, as requested by
Brandon, and then set a payment plan under which Brandon could avoid any future
tax sales. The payment plan established by the trial court requires a down payment
less than half of that proposed by the Bureau and monthly payments less than
one-third of the Bureau’s proposed plan. Under this plan, it would take Brandon
six years to pay off the delinquent taxes and fees—triple the time allotted by the
Bureau’s plan. This Court further notes that although Brandon stated he could not
afford the Bureau’s proposed plan, he never made a counter proposal or informed
the trial court of his income. Under the 2010 payment plan that Brandon asserts he
is entitled to, it would take almost twelve years to pay off the delinquent taxes. As
described above, the terms imposed by the trial court are far more generous than
the terms proposed by the Bureau and, given that it would take more than a decade

       10
          Brandon has not alleged and the record contains no evidence to suggest that the
Properties have been exposed to or sold at a tax sale of any kind following the trial court’s
July 14, 2014 order.



                                             5
for the delinquent taxes to be paid off under the 2010 payment plan and that there
is no record of any agreement regarding the 2010 payment plan, the trial court did
not abuse its discretion by imposing a new payment plan.11
              For the reasons discussed above, the order of the trial court is
affirmed.



                                    P. KEVIN BROBSON, Judge




       11
           Brandon does not appear to argue that the trial court abused its discretion when it
established a payment plan. Rather, Brandon appears to argue that the trial court abused its
discretion when it set the terms of the payment plan at an amount higher than Brandon requested.



                                               6
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Lawrence Brandon,                     :
                        Appellant     :
                                      :
            v.                        :   No. 1855 C.D. 2014
                                      :   No. 1889 C.D. 2014
Tax Claim Bureau,                     :
Joan Ranch, Director                  :



                                    ORDER


            AND NOW, this 10th day of February, 2016, the order of the Court of
Common Pleas of Cambria County is hereby AFFIRMED.




                              P. KEVIN BROBSON, Judge